
	
		III
		111th CONGRESS
		2d Session
		S. RES. 595
		IN THE SENATE OF THE UNITED STATES
		
			July 27, 2010
			Mr. Graham (for himself,
			 Mr. Alexander, Mr. Bayh, Mr.
			 Bond, Mrs. Boxer,
			 Mr. Brown of Ohio,
			 Mr. Brownback, Mr. Bunning, Mr.
			 Burr, Mr. Burris,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mr. Coburn, Mr.
			 Cochran, Mr. Corker,
			 Mr. Cornyn, Mr.
			 DeMint, Mr. Durbin,
			 Mrs. Hagan, Mrs. Hutchison, Mr.
			 Isakson, Mr. Kaufman,
			 Ms. Landrieu, Mr. LeMieux, Mr.
			 Levin, Mrs. Lincoln,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Ms. Mikulski,
			 Mr. Nelson of Florida,
			 Mr. Sessions, Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, and Mr. Wicker) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning September
		  12, 2010, as National Historically Black Colleges and Universities
		  Week.
	
	
		Whereas there are 105 historically Black colleges and
			 universities in the United States;
		Whereas historically Black colleges and universities
			 provide the quality education essential to full participation in a complex,
			 highly technological society;
		Whereas historically Black colleges and universities have
			 a rich heritage and have played a prominent role in the history of the United
			 States;
		Whereas historically Black colleges and universities allow
			 talented and diverse students, many of whom represent underserved populations,
			 to attain their full potential through higher education; and
		Whereas the achievements and goals of historically Black
			 colleges and universities are deserving of national recognition: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week beginning September 12, 2010, as National Historically Black
			 Colleges and Universities Week; and
			(2)calls on the
			 people of the United States and interested groups to observe the week with
			 appropriate ceremonies, activities, and programs to demonstrate support for
			 historically Black colleges and universities in the United States.
			
